Citation Nr: 0948696	
Decision Date: 12/28/09    Archive Date: 01/13/10

DOCKET NO.  05-33 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a left foot disability.


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 to 
September 1992.  Thereafter, the Veteran had service in the 
Army Reserve from September 1992 to January 1993 and the Army 
National Guard from January 1993 to September 1999.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied the benefit sought on 
appeal.  

In May 2007, the Board remanded the claim for further 
development and in July 2008, the Board denied the claim.  
Subsequently, the Veteran appealed the Board's decision to 
the Court and in an Order dated in June 2009, the Court 
ordered that the joint motion for remand (Joint Motion) be 
granted and remanded the Board's decision for proceedings 
consistent with the Joint Motion filed in this case.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the claims file reflects that the Veteran served 
in the Army Reserve from September 1992 to January 1993, the 
Army National Guard from January 1993 to August 1998, and in 
the inactive Army National Guard from August 1998 to 
September 1999.  It also appears that the Veteran served with 
the CO D, 1140th ENGR BN MOARNG Farmington, MO from January 
1993 to April 1995; DET 1, CO A, 1140th ENGR CBT BN CORPS, 
MOARNG, WXAKAO, Farmington, MO from April 1995 to October 
1997; DET 1, CO B, 1140th ENGR CBT BN CORPS, MOARNG, WXAKB1, 
Jackson, MO from October 1997 to August 1998 until he 
transferred to the inactive Army National Guard effective 
August 31, 1998, located at DET 1, CO B, 1140th ENGR CBT BN 
CORPS, MOARNG.

The Board notes that the RO has undertaken efforts to obtain 
the Veteran's service treatment records for his active 
service and his National Guard Service.  In May 2002, the RO 
contacted DET 1, CO B 1140th Engineer Battalion and received 
a response that there were no records at that location and to 
request the records from the Adjutant General in Jefferson 
City, MO.  In April 2003, the Adjutant General responded that 
they had no service treatment records for the Veteran.  It 
was noted that the Army and/or Reserve do not provide copies.  
The Adjutant General suggested contacting the National 
Personnel Records Center (NPRC).  In June 2003, the NPRC 
responded that there were no records for the Veteran at Code 
13 and stated that if another PIES request was attempted, to 
address it to Code 11.  An August 2004 response from the NPRC 
directed to Code 11 provided copies of part of the Veteran's 
records.  In November 2005, the RMC responded that it did not 
have the service treatment records.  A formal finding of 
unavailability was issued in March 2006.

Pursuant to the May 2007 Board remand, in July 2007, the 
Adjutant General furnished service treatment records that 
were already of record.  In March 2008, the NPRC provided 
service treatment records covering the Veteran's service from 
September 1988 to September 1992 that were associated with 
the claims file.  Additionally, it appears that records dated 
from 1992 to 1997 were also received.  However, it is unclear 
whether the Veteran's complete National Guard records were 
received from the NPRC in March 2008.  The Joint Motion noted 
that the additional records received in July 2007 were 
already of record but a formal finding of unavailability was 
not issued, nor was the Veteran provided notice of VA's 
inability to obtain such pursuant to 38 C.F.R. § 3.159(e).  
The Joint Motion did not reference the National Guard records 
received from the NPRC in March 2008.  Nevertheless, as it is 
unclear whether the Veteran's complete National Guard records 
have been received, the Joint Motion must be complied with 
and therefore a remand is necessary.  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The AMC/RO should attempt to obtain 
the Veteran's service treatment records 
dated from his service in the Army 
National Guard from January 1993 to 
September 1999 from all appropriate 
sources.  In the event that no additional 
records can be obtained, the RO must make 
a formal finding as to the unavailability 
of the Veteran's Army National Guard 
records and inform the Veteran of such.  
When making any additional attempts to 
obtain the Veteran's complete Army 
National Guard records, the RO should note 
the following:  the Veteran served with 
the CO D, 1140th ENGR BN MOARNG Farmington, 
MO from January 1993 to April 1995; DET 1, 
CO A, 1140th ENGR CBT BN CORPS, MOARNG, 
WXAKAO, Farmington, MO from April 1995 to 
October 1997; DET 1, CO B, 1140th ENGR CBT 
BN CORPS, MOARNG, WXAKB1, Jackson, MO from 
October 1997 to August 1998 until he 
transferred to the inactive Army National 
Guard of DET 1, CO B, 1140th ENGR CBT BN 
CORPS, MOARNG effective August 31, 1998.

2.  If and only if additional National 
Guard records are obtained, the Veteran 
should be scheduled for another VA 
examination.  The Veteran's claims folder 
must be made available to the examiner for 
review in connection with the examination.

The examiner should report all findings, 
diagnoses, and manifestations of the left 
foot.  The examiner should provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
more) that any currently manifested 
disorder of the left foot was incurred in 
or is related to either the Veteran's 
period of active duty from September 1988 
to September 1992, or to ACDUTRA/INACDUTRA 
periodically performed thereafter from 
1993 to 1998.

Inasmuch as symptomatic pes planus was 
noted on the Veteran's 1988 enlistment 
examination report, the examiner should 
indicate if this condition is currently 
manifested and if so, should opine as to 
whether it is likely, unlikely, at least 
as likely as not that this condition 
increased in severity as a result of the 
Veteran's period of service from 1988 to 
1992 and/or from his periodic ACDUTRA 
performed from 1993 to 1998.  If it is 
determined that pes planus increased in 
severity during service and/or ACDUTRA, 
the examiner should provide an opinion as 
to whether any increase in severity during 
service was beyond the natural progress of 
the preexisting condition.  The Board is 
particularly interested in ascertaining 
whether the rigors of service to include 
marching in combat boots could have 
resulted in an increase in severity of the 
Veteran's pes planus.  

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
conclusion as it is to find against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

3.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



